OVERTON, Justice.
In both of the instant causes, the First District Court of Appeal, 390 So.2d 159, 390 So.2d 818, remanded the issue to the Department of Transportation “to abide the Supreme Court’s decision in LaPointe Outdoor Advertising v. Dept. of Transportation, 382 So.2d 1347 (Fla. 4th DCA 1980), cert, granted (Fla.1980).” At the time we accepted jurisdiction, direct conflict existed between Brazil v. Division of Administration, State Department of Transportation, 347 So.2d 755 (Fla. 1st DCA 1977), and LaPointe. We have since resolved that conflict, LaPointe Outdoor Advertising v. Florida Department of Transportation, 398 So.2d 1370 (Fla.1981), and now remand the *1100instant causes to the First District for reconsideration in view of our LaPointe decision.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, ALDERMAN and McDONALD, JJ., concur.